Title: From George Washington to Edmund Pendleton, 23 September 1793
From: Washington, George
To: Pendleton, Edmund


          
            My dear Sir,
            Mount Vernon Sep: 23d 1793
          
          With very sincere pleasure I received your private letter of the 11th instant. This pleasure was not a little enhanced by your reiterated
            assurance of my still holding that place in your estimation which, on more occasions
            than one, you have given me the most flattering testimony—highly gratifying to my mind.
            This assurance came opportunely, as I had begun to conceive (though unable to assign a
            cause) that some part of my public conduct—how ever well meant my endeavors—had appeared
            unfavorable in your eyes, for you will please to recollect that, formerly you promised
            me, and I always expected, an annual letter from you. It is now (if my memory has not
            failed me) at least four years since I have had that pleasure.
          Sequestered you say you are, from the World, and know little of what is transacting in
            it but from Newspapers. I regret this exceedingly. I wish you had more to do on the
            great theatre; and that your means of information were co-equal to your abilities, and
            the disposition I know you possess to judge properly of public measures. It would be
            better perhaps for that public it should be so; for be assured we have some infamous
            Papers—calculated for disturbing if not absolutely intended to disturb, the peace of the
              community.
          With respect to the fiscal conduct of the S—t—y of the Tr—s—y I will say nothing;
            because an enquiry, more than probable, will be instituted next Session of Congress into
            some of the Alligations against him, which, eventually, may involve
            the whole; and because, if I mistake not, he will seek, rather than shrink from, an
            investigation. A fair opportunity will then be given to the impartial world to form a
            just estimate of his Acts, and probably of his motives. No one, I will venture to say,
            wishes more devoutly than I do that they may be probed to the bottom—be the result what
            it will.
          With the most scrupulous truth I can assure you, that your free & unreserved
            opinion upon any public measure of importance will always be acceptable to me, whether
            it respects men, or measures—and on no man do I wish it to be expressed more fully than
            on myself; for as I can conscientiously declare that I have no object in view
            incompatible with the Constitution, and the obvious interests of this Country—nor no
            earthly desire half as strong as that of returning to the walks
            of private life, so, of consequence I only wish whilst I am a Servant of the public, to
            know the will of my masters, that I may govern myself accordingly.
          You do me no more than justice when you suppose that from motives of respect to the
            Legislature (and I might add from my interpretation of the Constitution) I give my
            Signature to many Bills with which my judgment is at varience. In declaring this,
            however, I allude to no particular Act. From the nature of the Constitution, I must
            approve all the parts of a Bill, or reject it in toto. To do the latter can only be
            justified upon the clear and obvious ground of propriety; and I never had such
            confidence in my own faculty of judging as to be over tenacious of the opinions I may
            have embibed in doubtful cases.
          Mrs Washington who enjoys tolerable good health joins me most cordially in best wishes
            for you and Mrs Pendleton. I wish you may live
            long—continue in good health—and end your days as you have been wearing them away,
            happily and respected. Always, and most affectionately, I am Your Obedt Servt
          
            Go: Washington
          
        